DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
 
Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 1/28/22. Claims 1 and 3 have been amended. Claims 4 - 5 and 10 have been cancelled. Claims 1 – 3, 6 – 9 and 11 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 1/28/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 – 3, 6 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al (WO 2014/104334, using machine translation).
Claim 1: WATANABE discloses (see entire document) a molding resin sheet comprising:
 layer C containing a polycarbonate resin c ([0103], [0106]-[0108], claim 10) [reading on the claimed base material containing a polycarbonate resin a1];
 high-hardness layer A containing resin a ([0028], [0036]-[0030]) [reading on the claimed high-hardness resin]; and
 hard coat layer B ([0089], [0091]) [reading on the claimed hard coat layer].
The high-hardness layer A is placed between layers C and B (fig 1(b), [0150]) [as claimed].
The glass transition temperature difference between layers A and C is within 30oC or less, preferably 25oC or less, more preferably 20oC or less ([0078], [0117], [0119], [0120], claim 5) [reading on the claimed -10 to 40oC]. Table 1 ([0174]) shows examples of a 10oC difference between A and C [meeting the claim].
WATANABE discloses that Layer C can be comprised solely of polycarbonate [i.e., 100% polycarbonate] while high-hardness layer A comprises two polymers or, vice-versa, layer C can comprise a combination of polycarbonate with another polymer in a ratio of 90:10 while layer A is comprised of only one polymer, which is done in order to ensure that the glass transition temperature difference between resins A and C approaches 30oC or less ([0104], [0105], [0120], [0121], [0141], claim 10). More and/or” in resin (c) ([0120], [0121]) [thus showing a choice for resin (c) of base layer C to be pure polycarbonate or to be a blend] . Accordingly, it would have been obvious to one of ordinary skill in the art to have chosen 100% polycarbonate resin (c) for the base material of layer C as a matter of design choice, wherein WATANABE discloses a choice of pure polycarbonate or a mixture of polycarbonate with another resin for the base layer.

The pencil hardness of the surface of resin layers A and B is 3H or more and 5H or more, respectively (abstract, [0021], table in [1074], claims 1-4 and 6) [wherein the rejection applies to the overlapping range of HB or harder for the high hardness resin]. WATANABE fails to teach 2H-4H for the hard coat. However:
Regarding the claimed HB or harder, for the part of the range of the pencil sharpness not covered by WATANABE, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051.
In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing 
	
Regarding the amendment to claim 1 claiming a polycarbonate high-hardness resin comprising units of bisphenol C and optionally bisphenol A, or bisphenol AP (resins B3 or B5, respectively), WATANABE discloses that the high-hardness resin can be a polycarbonate ([0030]), but is silent whether the bisphenol monomers are C or AP. However, since WATANABE broadly discloses polycarbonate, it implies no preferred embodiment as to the exact bisphenol.
It has been settled that: selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945);  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968); it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532. 
Accordingly, absent a showing of criticality, it would have been obvious to one of ordinary skill in the art to have used any bisphenol as equivalents to yield predictable results with reasonable expectation of success.

Claims 2-3:  The polycarbonate c is an aromatic polycarbonate such as made from bis(hydroxyphenyl)propane ([0103], [0106]-[0108], claim 10) [reading on the claimed polycarbonate].
Claim 6: WATANABE discloses that the high-hardness resin A can be a polycarbonate ([0030]) [thus reading on the claimed 100 mass%].
Claim 7: The thickness of the laminate is 0.1-1.5 mm ([0149]) and wherein the thickness of the hard coat B is only 5 - 20 microns ([0102]), leaving a thickness for A plus C of approx. 0.1–1.5 mm (wherein the rejection applies to the overlapping range].
Claim 8: WATANABE discloses a ratio of C:A of preferably 4:1 or more ([0147]) [reading on the claimed 75-99%].	
Claim 9: The hard coat layer B is an acrylic hard coat ([0089], [0091]) [as claimed].
Claim 11: WATANABE discloses a molded resin article molded using the resin sheet (Title, [0159], claim 13) [as claimed].

 Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive. 

Applicant submits that resin B1, which was used for the rejection, has been removed and that claim 1 now limits the high-hardness resin to those selected from B2 to B5. 

Note is made that although WATANABE discloses units of styrene, acrylic, maleic acid/unsaturated dicarboxylic acid and maleimide ([0031]-[0044] and [0051]-[0052]), said monomers are not so combined so as to read on the claimed B2 and B4 and their percentages.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765